Citation Nr: 0027276	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the chronic 
residuals of a left thumb injury.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a low back injury with right leg numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the issues on appeal.

Thereafter, the Board remanded the case to the RO to schedule 
a Travel Board hearing.  Unfortunately, the veteran's 
whereabouts are unknown to the RO or to his representative at 
this time and the requested development could not be 
accomplished.  As such, the case will be decided on the 
record before the Board.  This evidence includes a transcript 
of the hearing of a personal appearance before RO personnel.

The issue of entitlement to service connection for a left 
thumb disorder will be discussed below, the remaining issue 
of whether new and material evidence to reopen a claim of 
service connection for a back disorder with leg numbness will 
be discussed only in the REMAND section of this Board 
decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis related to the chronic 
residuals of a left thumb injury. 

3.  In-service treatment for a left thumb injury was the 
manifestation of a disability that is shown to have been 
acute and transitory, and which resolved without chronic 
residuals.

4.  The chronic residuals of an in-service left thumb injury 
are not currently shown based on the evidence submitted for 
the record.


CONCLUSION OF LAW

The chronic residuals of a left thumb injury were not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for the chronic residuals of a left thumb 
injury because he sustained an injury in service and cannot 
now grip with the left hand as well as the right.  Based on 
the above contentions and the evidence of a left thumb injury 
in service, the Board finds that the veteran's claim meets 
the minimum threshold of well-groundedness.  Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000).  Nonetheless, after a review 
of the claims file, the Board finds that the veteran's claim 
for the chronic residuals of a left thumb injury must be 
denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran sustained an 
acute dislocation of his left thumb in September 1974 playing 
football.  An X-ray showed no fracture and he was treated 
with a reduction and pain medication.  In early March 1975, 
the appellant's history of a 7 month old left thumb injury 
was noted.  He was given APC for pain.  It was noted there 
had been no fracture.  An examination report dated later in 
March 1975 revealed that his upper extremities were normal.  
Similarly, a separation examination report dated in January 
1978 was also normal.  Significantly, there is no evidence of 
any post-service treatment for a left thumb disorder.  

A VA examination was conducted in June 1986.  The appellant 
had complaints of back pathology.  He did not complain of any 
left thumb disorder, and no pertinent findings were made on 
examination.  Likewise, other VA and private medical records 
on file show treatment for disorders and symptoms unrelated 
to the instant appeal.

At a personal hearing in May 1996, the veteran testified that 
he injured his left thumb playing softball, not football as 
stated in the service medical records.  He related that X-
rays showed nothing wrong and he was given a splint.  He 
complained that he did not have all the feeling in the thumb 
and that his grip was not as strong on that side.  He had not 
been told that he had arthritis in the left thumb and denied 
any pain in the thumb.  His main complaint was that he could 
not grip as well with it.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has chronic 
residuals of an in-service left thumb injury, are not 
supported by the record.  In particular, the Board must point 
out that the post-service medical evidence does not indicate 
a current left thumb disability.  While the veteran has 
asserted that he cannot grip as well with the left hand as 
with the right, which he has attributed to the left thumb 
injury in service, it must be emphasized that the medical 
evidence of record does not show that any chronic residuals 
of an in-service left thumb injury are exhibited at this 
time.  Moreover, there is no basis upon which to conduct an 
examination to review these contentions as the appellant can 
not be located.  

While the evidence is undisputed that the veteran dislocated 
his thumb during active duty in 1974, his initial complaints 
appeared to resolve as there was no further notations made in 
the service medical records after early March 1975.  The 
subsequent separation examination report was also negative 
for a left thumb disability.  The absence of chronic left 
thumb residuals is further reflected in the post-service 
medical treatment notes, which shows no complaints, 
treatment, or diagnoses related to the veteran's left thumb.  
Accordingly, despite the veteran's assertions to the 
contrary, the objective medical evidence of record does not 
show that any chronic residuals of an in-service left thumb 
injury are exhibited at this time.  Since, as previously 
discussed, service connection cannot be granted for a 
disability that is not currently manifested, the Board must 
deny the veteran's claim. 


ORDER

The claim for entitlement to service connection for the 
chronic residuals of a left thumb injury is denied.


REMAND

As to the remaining issue of new and material evidence for a 
low back disorder, the Board finds that a determination as to 
whether the veteran's claim is well-grounded need not be made 
at this time as a remand is necessary in order to correct a 
procedural or due process defect.  Specifically, during the 
pendency of the veteran's appeal, the United States Court of 
Appeals for the Federal Circuit overturned the test that had 
been used for new and material evidence.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the now-current standard for the 
submission of new and material evidence was not in effect at 
the time of the original RO decision.  As such, due process 
dictates that this case be remanded for initial consideration 
and readjudication by the RO under the guidance provided in 
Hodge.  A remand of this issue for further development was 
requested by the veteran's representative.  The Board notes 
that the veteran also has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following developments:

1.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for the 
residuals of a low back injury with right 
leg numbness with reference to the 
current standard for the submission of 
new and material evidence as outlined in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), and 38 C.F.R. § 3.156 (1999).  

2.  If the RO determines that new and 
material evidence has been submitted such 
that the claim is reopened, it should 
then determine whether the reopened claim 
is well grounded.  Elkins v West, 12 Vet. 
App. 209 (1999).  The RO should only 
proceed to consider the merits of the 
case if the reopened claim is found to be 
well grounded.  

The appellant is free to submit additional evidence or 
argument on this issue while the matter is undergoing remand 
development.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In the event the benefits sought are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board in accordance with appropriate procedure.  No 
action is required of the veteran or his representative until 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



